Judgment unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiffs-respondents Fitzpatrick and Feeley, severing their actions and ordering a new trial as to said plaintiffs, with $50 costs to defendants-appellants, unless plaintiff Fitzpatrick stipulates to accept $3,000 and plaintiff Feeley stipulates to accept $500, in which event the judgment is modified, and as so modified, affirmed as to said plaintiffs, with $50 costs to defendants against said plaintiffs-respondents; and otherwise insofar as the judgment is in favor of plaintiff Quinlan, the judgment is affirmed, with $50 costs to plaintiff Quinlan against defendants. In our opinion, the damages awarded to plaintiffs, Fitzpatrick and Feeley, are excessive under the circumstances of this ease. Settle order on notice. Concur-—Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.